UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 7, 2011 The First Bancshares, Inc. (Exact name of registrant as specified in its charter) Mississippi 33-94288 64-0862173 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6480 U.S. Hwy 98 West, Hattiesburg, MS (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (601) 268-8998 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ⃞ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ⃞ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ⃞ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ⃞ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. Legal Proceedings.On March 7, 2011 an Agreed Order of Dismissal was entered in the litigation styled Nick D. Welch v. Oak Grove Land Company, Inc., Fred McMurry, David E. Johnson, J. Douglas Seidenburg, The First, a National Banking Association, The First Bancshares, Inc., and John Does 1 through 10, Civil Action No. 2006-236-CV4. The litigation had been pending in the Circuit Court of Jones County, Mississippi, Second Judicial District, as previously disclosed by the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:March 8, 2011 THE FIRST BANCSHARES, INC. By: /s/ DeeDee Lowery Name: DeeDee Lowery Title:Chief Financial Officer
